Citation Nr: 0624584	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-15 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
macular pucker and aphakia status post repair retinal 
detachment of the right eye.

2. Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from June 1983 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.  A hearing before the undersigned sitting at the RO 
was held in May 2006.  A transcript of that hearing is of 
record.

As discussed below, the issue of an increased rating for the 
veteran's service connected right eye disability should be 
held in abeyance pending completion of further development of 
the veteran's claim for service connection for residuals of 
his left eye injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The duty to 
assist specifically includes notifying the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2006).  In a letter 
dated October 2002, the RO provided the veteran with notice 
pursuant to the VCAA pertinent to his claim for an increased 
rating for his service-connected right eye disability.  
However, the letter did not notify the veteran of evidence 
and information necessary to substantiate his service 
connection claim for residuals of his left eye injury.  On 
remand, the veteran should be provided appropriate VCAA 
notice.

The service medical records reflect that the veteran's right 
eye was seriously damaged when he was struck in the head 
during an assault while playing softball in Germany in June 
1984.  There were no reports of left eye trauma.  

Damage to the veteran's left retina was identified in 
February 1993 by J. Pulido, M.D., a private physician who 
examined the veteran on behalf of VA.  The veteran was 
treated with laser and cryotherapy.  A VA examination report 
dated December 2002, conducted by VA physician R. Avery, 
M.D., identified loss of left peripheral vision due in part 
to a retinal tear.  The VA examiner diagnosed possible 
glaucoma of the left eye, but did not include an opinion 
regarding the etiology of any left eye disability.  In 
support of his service connection claim, the veteran 
submitted letters dated March 2003 and June 2003 from Dr. 
Pulido, who opined in two sentences that the veteran's left 
eye retina problem is related to his military service.  A 
March 2003 letter from private physician S. Fowell, M.D. 
states that a retinal tear tends to be a trauma-related 
injury, but indicated that a gonioscope of the veteran's left 
eye did not show significant angle recession, which, she 
noted, can be indicative of a blow to the eye.  A February 
2003 letter from private physician S. Tichy, M.D. concludes 
that the etiology of the veteran's left eye injury is 
uncertain.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); see also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the 
thoroughness and detail of an opinion and a physician's 
access to the claims file are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  Dr. Pulido's favorable opinion 
letters are lacking in thoroughness and detail, and neither 
the December 2002 VA examination report nor the letters from 
Drs. Pulido or Fowell reflect that these doctors had access 
to the veteran's claims file in its entirety.  Accordingly, 
the veteran's service connection claim must be remanded and 
the veteran provided a VA examination that includes a 
thorough review of his claims file and an etiology opinion.

Because the rating criteria for the veteran's service-
connected right eye disability is contingent on the service 
connection status of the left eye, see 38 C.F.R. § 4.84a, 
Diagnostic Codes 6067-6070 (2005), the issues are 
inextricably intertwined and VA is required to decide the 
issues together.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Accordingly, the issue of entitlement to an 
increased rating for the service-connected disability of the 
veteran's right eye, including consideration of an 
extraschedular rating, should be held in abeyance pending the 
requested development of the veteran's left eye service 
connection claim.

Based on the foregoing, the case is REMANDED for the 
following action:

1.	VA must review the claims folder and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, VA should: (a) Notify the 
veteran of the information and evidence 
necessary to substantiate his claims; 
(b) Notify the veteran of the 
information and evidence he is 
responsible for providing; (c) Notify 
the veteran of the information and 
evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not 
in the custody of a Federal department 
or agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and (d) Request 
that the veteran provide any evidence 
in his possession that pertains to his 
claims.

2.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his left eye injury and 
impairment.  All tests and studies 
deemed necessary for an accurate 
assessment should be performed.  The 
examiner should review the claims file, 
including the service medical records, 
and indicate in the examiner's report 
that such review was completed.  For 
each left eye disability identified, 
the examiner should clearly indicate 
whether there is a 50 percent 
probability or greater that it is 
related to service or the service-
connected right eye disability.  A 
complete rationale for any opinion 
should be included.  The examiner 
should reconcile his opinion(s) with 
the service medical records, the 
December 2002 VA examination report and 
the opinions expressed by Dr. J. Pulido 
in his March and June 2003 letters, and 
Dr. S. Fowell, in her March 2003 
letter.

3.	Thereafter, VA should readjudicate the 
veteran's increased rating claim and 
service connection claim.  All 
applicable laws and regulations should 
be considered.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

